DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Griggers (Reg. No. 47,283) on August 19, 2022.
The application has been amended as follows:
 15. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising:
splitting a distributed ledger into a plurality of shards, wherein an individual shard is maintained by a subgroup of computer nodes;
storing a shard across the subgroup of computer nodes associated with the shard;
assigning a new transaction to one of the plurality of shards, wherein assigning the new transaction comprises:
iteratively choosing one of the plurality of shards; 
in each iteration, determining a transaction-to-shard score that is an estimate of a probability that a subgroup of computing nodes associated with the chosen shard for a current iteration would be involved in a same-shard transaction for the new transaction;
in each iteration, determining a latency-to-shard score that is an estimate of a confirmation latency of the new transaction under the chosen shard for the current iteration; and
selecting the new transaction to be assigned to the shard in the plurality of shards based on a combination of the transaction-to-shard score and the latency- to-shard score; and
transmitting the new transaction to each of the computer nodes in the subgroup associated with the selected shard for validation.
16. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the selected shard maximizes the transaction-to-shard score while minimizing the latency-to-shard score.
17. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the operations further comprise appending the transaction to the selected shard after validation by the subgroup associated with the selected shard.
18. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the transaction comprises a computer transaction.
19. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the transaction comprises a data log, a video or image data, or home appliance data.
20. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the operations further comprise representing the new transaction as a first node in a directed acyclic graph in which the first node is connected to a second node in the directed acyclic graph by an edge that represents that the first node uses the second node as an input in its transaction, wherein the transaction-to-shard score is based on determining a relative importance of the first node within the directed acyclic graph.
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1, 9 and 15 each require the splitting of a distributed ledger into a plurality of shards and the assignment of new transactions by determining a transaction-to-shard score that is an estimate of a probability that a subgroup of computing nodes associated with the chosen shard for a current iteration would be involved in a same-shard transaction for the new transaction and determining a latency-to-shard score that is an estimate of a confirmation latency of the new transaction and subsequently selecting the new transaction to be assigned to the shard based on a combination of the transaction-to-shard score and the latency-to-shard score and then transmitting the new transaction to each of the computer nodes associated with the selected shard for validation.  In the “traditional” distributed ledger or blockchain every node carries a complete copy of all transactions that have been confirmed by the validator/mining nodes.  As the distributed ledger grows in size this storing of a complete copy of the ledger presents a problem in both scalability and performance as both the Bitcoin and Ethereum networks can take several minutes to confirm a transaction and the maintaining of a complete copy of the ledger necessitates that every node have sufficient storage for storing the ledger in its entirety.
Xie et al. (“A Survey on the Scalability of Blockchain System”, IEEE Network – September/October 2019, September 26, 2019, pp. 166-173) describes the problems of scalability on pages 166-167 both in terms of throughput, storage and networking and also describes techniques known to those skilled in the art for scaling blockchain systems at pages 167-170.  In Xie four approaches to increasing scalability are described including technologies related to the number of transactions in each block, technologies related to block interval time, technologies related to data storage and technologies related to data transmission.  Sharding falls within the group of technologies related to the number of transactions in each block.  As explained by Xie on page 167 “Sharding is an effective technique to improve the horizontal scalability of blockchain systems. With blockchain sharding, nodes are separated into different shards. Each shard only processes a small portion of all transactions. In this way, transactions are processed in parallel. Nodes within a shard agree on a set of transactions by running Byzantine consensus algorithms. In order to process the cross-shard transactions, an inter-shard communication protocol needs to be designed. In sharding blockchain systems, the throughput increases linearly as more nodes join the systems. Elastico [4] and OmniLedger [5] are two examples of sharding blockchain systems. The main difference between them is that inter-shard transactions cannot be processed by Elastico, while they can be processed atomically by OmniLedger using an Atomic Commit protocol”.  While the use of sharding is known in the art the approach used to shard a distributed ledger varies quite widely based on the tradeoffs made by implementations that are present when using sharding. 
Yu et al. (“Survey: Sharding in Blockchains”, IEEE Access, January 24, 2020, pp. 14155-14181) lists at table 2 on page 14159 various parameter values for known sharding mechanisms such as Monoxide, Elastico, OmniLedger, RapidChain, Ethereum 2.0 and Chainspace.  This table shows that members of a shard are allocated or assigned based on properties such as a one-off allocation based on identity (address) of nodes, allocation based on the least significant bits of the result of PoW (proof-of-work) puzzles, allocation based on randomness, or one-off allocation based on objects.  Clearly the one-off allocations based on identity or objects used by Monoxide and Chainspace do not read on the claimed invention which iteratively chooses a number of shards in each iteration based on a transaction-to-shard score and a latency-to-shard score.  Choosing allocations based on randomness as attributed to OmniLedger and Ethereum 2.0 would also not have any correlation to choosing a number of shards in each iteration based on a transaction-to-shard score and a latency-to-shard score and then selecting the assignment based on a combination of the transaction-to-shard score and the latency-to-shard score.  Choosing allocations based on the results from PoW puzzles as attributed to Elastico and RapidChain would also not result in the manner in which allocations are chosen as claimed.  Latency for each of these sharding mechanisms is shown in Table 3 of Yu on page 14160 but clearly it does not factor into the choice of which node belongs to a shard as is claimed (see also Al-Bassam et al, “Chainspace: A Sharded Contracts Platform, document code arXiv:1708.03778v1, August 12 2017, 16 pages, particularly at section II B on pages 2-3 with regard to shard function and page 10 with regard to shard management).
Forestier et al. (“Blockclique: Scaling through Transaction Sharding in a Multithreaded Block Graph”, document code  arXiv:1803.09029v9, February 8, 2020, 12 pages) describes an entirely different use of sharding in which the transaction itself is sharded (page 3 “In the Blockclique protocol, transactions are sharded: they are deterministically divided into groups to be processed in parallel threads. For instance, if there are T = 32 threads, the first 5 bits of an address define the thread in which transactions originating from this address can be included”) instead of the group of network nodes assigned to the transaction.  Another document of relevance is Zhou et al. (“Solutions to Scalability of Blockchain: A Survey”, IEEE Access, Volume 8, 2020, published January 27, 2020, pp. 16440-16455) which at page 16452 in section (IV)(2) describes sharding techniques.
Another relevant document is Nguyen et al. (“OptChain: Optimal Transactions Placement for Scalable Blockchain Sharding”, 2019 IEEE 39th International Conference on Distributed Computing Systems (ICDCS), July 31, 2019, pp. 525-535 which describes OptChain as disclosed in the invention but is subject to disqualification as prior art under 35 U.S.C. § 102 (b)(1)(A) as this work was made by the joint inventors named in the instant application.
The closest prior art patent found in Examiner’s search was Zhang et al. (WIPO WO 2020/173287, hereinafter referred to as Zhang) which determines one or more validation nodes based on address information and/or a network latency of candidate nodes (0005).   Basu et al. (U.S. Patent Publication 2020/0286049, hereinafter referred to as Basu) which describes dynamically adjusting BlockTime in order to minimize the time to finalize blocks.  BlockTime is set to the median (observed) network latency.  However neither Zhang nor Basu apparently teach anything resembling a transaction-to-shard score that is an estimate of a probability that a subgroup of computing nodes associated with the chosen shard for a current iteration would be involved in a same-shard transaction for the new transaction.  Syed et al. (U.S. Patent 11,418,323, hereinafter referred to as Syed), Zamani et al. (WO 2021/050929 A1, hereinafter referred to as Zamani) and Zochowski (U.S. Patent Publication 2019/0354518) at least discuss latency with regard to sharding but do not use any particular measurement or algorithm in computing a latency-to-shard score and also do not teach what could be viewed as a transaction-to-shard score as a basis for assigning nodes to a particular shard.  As none of the prior art alone or in combination fairly teaches or suggests all of the elements of the claim Examiner deems that claims 1-20 are allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685